DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 03/17/2022. 
Claims 17, 9-10, 12, 18, 20-21, and 23 are currently amended. 
Claims 1-23 are currently pending and examined below. 

Drawings
The Examiner acknowledges the new corrected drawings for Figures 2-3. However, new corrected drawings in compliance with 37 CFR 1.121(d) are also required for Figures 1 and 4-6 because they are also blurry. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 and 23 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claims 12-22 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, No (see below)). 
Claim 1 recites, in part, the limitations of A […] method for generating personalized […] codes, the method comprising: registering […] details of one or more organizations requesting a set of […] redemption codes […]; creating […] one or more entities having a list of parameters required for […] redemption code generation; creating […] one or more entity transactions; creating […] at least program to generate one or more set of […] personalized redemption codes; associating […] the one or more entities with the at least one program to generate the  one or more set of […] personalized redemption codes; defining […] a code sequence configuration to generate the one or more personalized set of […] redemption codes, and generating […] the one or more personalized set of […] redemption codes for each of the entity. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer implemented”, “electronic”, “by an input module”, “in a database”, “by an entity definition module”, and “by a code definition module”, “by a code generator module”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-11 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 recites substantially similar limitations as claim 1. Therefore, claim 12 also recites an abstract idea in Step 2A Prong 1. Claim 12 recites the additional elements of “A personalized electronic codes generation platform comprising: at least one processor, and at least one memory, an input module, an entity definition module, a code definition module, and a code generator module coupled with the processor and the memory, wherein the platform configured to”, “electronic”, and “in a database”. However, for the same reasons set forth with respect to claim 1, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more.  
Claims 13-22 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claims 13-22 do not recite any additional elements other than those recited in claim 12. Therefore, for the same reasons set forth with respect to claim 12, claims 13-22 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 23 recites substantially similar limitations as claim 1. Therefore, claim 23 also recites an abstract idea in Step 2A Prong 1. Claim 23 recites the additional elements of “A non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, are to cause the one or more processors to”, “electronic”, and “in a database”. However, for the same reasons set forth with respect to claim 1, claim 23 also does not integrate the judicial exception into a practical application or amount to significantly more.  
Claims 12-22 are directed towards “A personalized electronic code generation platform”. However, the word “platform” is typically referred to a computer’s operating system.1 The specification fails to explicitly define what is meant by the claimed “platform”. “The other three categories (machines, manufactures and composition of matter) define the types of physical or tangible ‘things’ or ‘products’ that Congress deemed appropriate to patent” (see MPEP 2163.03). Therefore, since “platform” is not a physical or tangible thing or product, it is not one of the four categories of statutory subject matter. 

Prior Art
The Examiner notes that after an exhaustive search on the claims as currently amended, the claims currently overcome prior art. The closest prior art found to date are the following:
LI (US 2011/0015980 A1) discloses the concept of managing promotion conditions and clauses. 
Chen (US 2016/0164882 A1) discloses the concept of excluding error-prone characters when generating personalized electronic codes. 
Hansen et al. (US 2016/0335655 A1) discloses the concept of encoding a time and/or date stamp into a code. 
Williams et al. (US 2019/0228089 A1) discloses the use of separators in a generated code. 

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues:

Argument A: “However, these conventional solutions do not disclose anything about a personalized code generation. Neither they teach about the dual function of a merchandising redemption and personalized coupled with a variable code generation platform. […] The claims are clearly not a business method or a method of organizing human activity and, contrary to the Examiner’s argument, are not a ‘mental activity’. […] The Applicant submits, rather, that the pending claims, like those found to be patent eligible in [Finjan, McRO, Enfish] […], are patent eligible because the claims are directed to an improvement to computer functionality itself. […] The language in SAP America is apposite to the present claims. […] Still further, the Applicant submits that the claims are integrated into a practical application under Step 2A prong 2, and as such are ‘more than a drafting effort designed to monopolize [a] judicial exception.’ […] Here, as in Bascom, the claims recite a non-conventional and non-generic arrangement use of computer implemented method and platform that can be configured to generate personalized electronic codes. Further, the Applicant submits that the claims use the program for generating personalized electronic codes, which is a key to the implementation of the present claims.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims do not recite any of the enumerated groupings of abstract idea, the Examiner respectfully disagrees. As explained above, the mere nominal recitation of the additional elements identified do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. 
With regard to the argument that the claims improve the functioning of the computer itself, and that the claims are more than a drafting effort designed to monopolize the judicial exception, the Examiner respectfully disagrees. The additional elements identified above amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
With regard to the argument that the claims are patent-eligible for reasons similar to Bascom, the Examiner respectfully disagrees. Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
With regard to the argument that the claims are patent-eligible for reasons similar McRO, the Examiner respectfully disagrees. Unlike in McRO in which the claimed invention allowed computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be performed by human animators which provided an improvement to an existing technological process, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. “It is the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks” (see p. 24 of McRO, Inc. v. Bandai Namco Games America (Fed. Cir. 2016)). The specification fails to provide a teaching about how the claimed invention improves a computer or other technology, nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer "that receives and sends information over a network - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). 
With regard to the argument that the claims are patent-eligible for reasons similar Enfish, the Examiner respectfully disagrees. Unlike in Enfish in which the claimed invention achieved other benefits over conventional databases such as increased flexibility, faster search times, and smaller memory requirements that provided improvements to the functioning of the computer itself, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
With regard to the argument that the claims are patent-eligible for reasons similar to Finjan, the Examiner respectfully disagrees. Unlike the improved user interface in Core Wireless, the unconventional utilization of inertial sensors in Thales, the new kind of file that enables a computer security system to do things it could not do before in Finjan, or the improvement to computer memory systems in Visual Memory, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The specification here fails to describe how the claimed invention improves the functioning of the computer itself.
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://techterms.com/definition/platform